DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered.

Response to Amendment
The amendment filed January 13, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Final Office Action mailed September 14 2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “decrease the probability of the verification of the identity at least by determining that only one database of the plurality of databases contains the record of the unique identifier” is not disclosed in the original disclosure. Paragraph [0019] of the US Patent Application Publication US 20190164162 A1 discloses “increase the probability of the accuracy of the identity verification as opposed to a scenario where only one database has records of approved transactions using the same electronic device”, but not “decrease the probability”.
Appropriate correction/clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 9,680,868 B2; hereinafter Bailey) in view of Chrapko et al. (US 20140172708 A1; hereinafter Chrapko), and in further view of Lissack (US 20150142564 A1; hereinafter Lissack).
With respect to claims 1 and 14:
Bailey teaches An identity verifier comprising: (See at least Bailey: Abstract)
An identity verification method comprising: (See at least Bailey: Abstract)
at least one processor; (See at least Bailey: Col. 2, lines 61-65)
at least one memory including computer program code; and (See at least Bailey: 2/61-65)
a communication port coupled to the processor, (See at least Bailey: 56/57-65)
wherein the computer program code includes instructions that, when executed by the at least one processor, cause the at least on processor to: (See at least Bailey: 2/61-65)
receive, through the communication port from a financial service provider server, a query including query information, ..., to verify an identity provided by a party requesting a new financial service, wherein the new financial service includes at least one of opening a new bank account, applying for a new credit line, or making an application for a new loan; (By disclosing, the one or more databases 28 may be accessed by any suitable component of the security system 14. As one example, the backend system 32 may query the one or more databases 28 to generate displays of current observations and/or historical trends regarding individual users and/or populations of users. As another example, a data service system 30 may query the one or more databases 28 to provide input to the frontend system 22. In addition, the online system 12 may include an application server that hosts a backend of a banking app used by the user 15, and the online system 13 may include a web server that hosts a retailer's web site that the user 15 visits using a web browser. Furthermore, each observation may include transactional data, such as type of transaction (e.g., opening new account, purchasing goods or services, transferring funds, etc.), value of transaction (e.g., purchase amount, transfer amount, etc.), and/or any other suitable information (e.g., type of goods or services purchased, form of payment, etc.). Bailey’s digital interaction may be a new financial service such as opening new account. See at least Bailey: 15/38-50; 17/42-49; 35/57 ~ 36/8; 37/7-9; 39/16-22; 41/32-38; 38/14-23; 19/49-61; 26/64 ~ 27/16; 8/32-44)
extract first personal particulars from the query information, wherein the first personal particulars include a first name, first contact information, and a first account number of the party;... (As stated above, and by further disclosing, when a new attempt to log into the account is detected, the online system may check whether a device identifier extracted from newly received data packets match any stored identifier associated with the account... improved techniques are provided for determining whether an entity currently observed in a certain context (e.g., accessing a certain account, charging a certain credit card, sending data packets with a certain device identifier, connecting from a certain network address, etc.) is likely a same user whom an online system has previously encountered in that context or a related context. Examples of anchors include, but are not limited to, account identifier, email address (e.g., user name and/or email domain), network address (e.g., IP address, sub address, etc.), phone number (e.g., area code and/or subscriber number), location (e.g., GPS coordinates, continent, country, territory, city, designated market area, etc.), device characteristic (e.g., brand, model, operating system, browser, device fingerprint, etc.), device identifier, etc. See at least Bailey: 4/27-40; 7/4-11)
automatically extract, based on the party visiting the website using an electronic device via the link, a unique identifier of the electronic device from the query information, wherein second personal particulars, including a second name, second contact information, and a second account number of the party, are stored in at least one of a plurality of databases and associated with the unique identifier; (As stated above with respect to extracting and further by disclosing, the online system may store a device identifier extracted from data packets received from the device, and may associate the device identifier with the user's account. When a new attempt to log into the account is detected, the online system may check whether a device identifier extracted from newly received data packets match any stored identifier associated with the account. In addition, the security system 14 includes a log storage 24. The log storage 24 may store log files comprising data received by the frontend system 22 from user devices (e.g., the user device 11C), online systems (e.g., the online system 13), and/or any other suitable sources. A log file may include any suitable information... such as account identifier, network address, user device identifier, user device characteristics, URL accessed, Stocking Keeping Unit (SKU) of viewed product, etc. Examples of anchors include, but are not limited to, account identifier, email address (e.g., user name and/or email domain), network address (e.g., IP address, sub address, etc.), phone number (e.g., area code and/or subscriber number), location (e.g., GPS coordinates, continent, country, territory, city, designated market area, etc.), device characteristic (e.g., brand, model, operating system, browser, device fingerprint, etc.), device identifier, etc. In addition, a log processing system 26 may be provided to filter, transform, and/or route data from the log storage 24 to one or more databases 28. See at least Bailey: 4/23-40; 15/11-22 & 32-50; 16/52-65; 17/16-33; 41/32-38; 7/4-11)
determine whether the first personal particulars, extracted from the query information in the financial service application request form requesting the new financial service, match the second personal particulars associated with the unique identifier; (By disclosing, the data structure associated with the anchor type T (second personal particulars associated with the unique identifier) to indicate that at least one anchor value from the bucket B has been observed (match) in connection with the digital interaction (query information in the financial service application request form). In addition, improved techniques are provided for determining whether an entity currently observed in a certain context (e.g., accessing a certain account, charging a certain credit card, sending data packets with a certain device identifier, connecting from a certain network address, etc.) is likely a same user whom an online system has previously encountered in that context or a related context. Furthermore, a security system may examine and match patterns involving anchors (device identifier, not account identifier) that are observable from digital interactions (opening new account). Still furthermore, the security system 14 includes a log storage 24. The log storage 24 may store log files (query information) comprising data received by the frontend system 22 from user devices (e.g., the user device 11C), online systems (e.g., the online system 13), and/or any other suitable sources.. a log file may include other information of interest, such as account identifier, network address, user device identifier, user device characteristics, URL accessed, Stocking Keeping Unit (SKU) of viewed product, etc. See at least Bailey: Abstract; 4/23-40; 6/61 through 7/27; 16/52-65; 19/49-61; 33/26-58; 38/14-23)
aggregate information from the plurality of databases, each of the plurality of databases including customer data records and past approved financial transactions from a separate financial service provider; (By disclosing, the security system may take into account a length and/or nature of a history of the anchor value. For instance, a higher score may be assigned to the anchor value if the anchor value has a longer history with the particular account (e.g., seen together five times over the past five months, vs. five times over the past five days). Additionally, or alternatively, a higher score may be assigned to the anchor value if the anchor value has a history of one or more types of transactions indicative of trustworthiness (e.g., each of five digital interactions including a confirmed financial transaction, vs. no value attached to any digital interaction). In addition, the aggregate counter 1020 may be an array, Cred_No [ ], indexed by credit card numbers, where an array entry Cred_No [U] may be a counter that counts a number of times a credit card number U is observed with the email address X over the past month. See at least Bailey: 6/61-64; 35/57 through 36/8; 52/48-59; 36/29-49; 17/42-49; Fig. 10)
determine whether the aggregated information from the plurality of databases contains a record of the unique identifier, wherein the record of the unique identifier includes an indication of the unique identifier being linked to past approved financial transactions; (As stated above and by further disclosing, a security system may examine and match patterns involving anchors that are observable from digital interactions. Examples of anchors include... device characteristic (e.g., brand, model, operating system, browser, device fingerprint, etc.), device identifier, etc. See at least Bailey: 6/61 through 7/11; 35/57 through 36/8; 52/48-59)
assign a weight to a result of the determination whether the aggregated information from the plurality of databases contains the record of the unique identifier; (As stated above, and further by disclosing, it may be desirable to analyze association among multiple anchors. For instance, an overall association score may be generated that is indicative of how closely the anchors are associated, where the overall association score may be based on association scores for pairs of anchors. For example, the overall association score may be computed as a weighted sum or weighted max of pairwise association scores. See at least Bailey: 8/1-16; 35/57 through 36/8; 45/6-27)
calculate a probability of a verification of the identity based at least on the weighted result and the determination whether the first personal particulars extracted from the query information match the second personal particulars associated with the unique identifier; and (As stated above, and further by disclosing, the process 1500 may be repeated to generate biometric scores for different anchor values observed from the current digital interaction. These biometric scores may be combined in any suitable manner. As one example, the biometric scores may be combined using a weighted sum or weighted max, where a certain weight may be assigned to each anchor value. The weights may be chosen in any suitable manner, for example, via a statistical training process that tests different combinations of weights on training data and adjusts the weights to improve reliability of the sameness matching process. In addition, it may be desirable to analyze association among multiple anchors. For instance, an overall association score may be generated that is indicative of how closely the anchors are associated, where the overall association score may be based on association scores for pairs of anchors. For example, the overall association score may be computed as a weighted sum or weighted max of pairwise association scores. See at least Bailey: Abstract; 8/1-16; 17/42-49; 19/23-41; 45/6-27)
respond, through the communication port to the financial service provider server, to the query with the calculated probability,... (By disclosing, a security system may be able to respond to queries more quickly by keeping more pertinent information in memory. In addition, a digital interaction may involve an interaction between the user 15 and an online system, such as the online system 12 or the online system 13. For instance, the online system 12 may include an application server that hosts a backend of a banking app used by the user 15, and the online system 13 may include a web server that hosts a retailer's web site that the user 15 visits using a web browser. It should be appreciated that the user 15 may interact with other online systems (not shown) in addition to, or instead of the online systems 12 and 13. See at least Bailey: 8/32-44; 15/38-50)
	...a new financial service including a cash flow transaction. (By disclosing, the techniques described herein may be used to analyze other types of digital interactions, including, but not limited to, opening a new account, checking email, transferring money, etc. See at least Bailey: 19/42-61)
	However, Bailey does not teach ...in a financial service application request form, ...send a link, generated by the financial service provider server, to the contact information of the party requesting the new financial service, wherein the link directs to a website, ...the electronic device used to provide the financial service application request form requesting the new financial service, and ...wherein the financial service provider server is configured to grant the new financial service to the party based on the calculated probability.
	Chrapko, directed to systems and methods for providing virtual currencies and thus in the same field of endeavor, teaches 
	...extract first personal particulars from the query information, wherein the first personal particulars include a first name... (By disclosing, data tables 500 used to support the connectivity determinations, and a unique identifier and a string name may be associated with each node and stored in table 502 may be assigned to each node and stored in table 502. Also, nodes may represent individuals or entities, in which case the string name may include the individual or person's first and/or last name, nickname, handle, or entity name. In addition, the queries including a single user query and a group query may return an individual network connectivity value for each querying node in the group or a single composite network connectivity value taking into account all the nodes in the querying group. Therefore, the queries include the identity information in itself, and the personal particulars must be extracted from the queries to obtain and return the individual network connectivity value or rating. See at least Chrapko: paragraph(s) [0073], [0119]-[0120] & [0134])
...in a financial service application request form, (By disclosing, the application may include a series of electronic forms (e.g., web pages) to be filled out by the user and submitted for approval. See at least Chrapko: paragraph(s) [0132] & [0050])
...send a link, generated by the financial service provider server, to the first contact information of the party requesting the new financial service, wherein the link directs to a website, (By disclosing, the external login mechanism may return a token, timestamp, username, handle, email address, unique identifier, cryptographic hash (e.g., of a username or unique identifier associated with the user), any other identity information, or any combination of the foregoing in the URL to the redirected application server page. In addition, the unique identifier is associated with “node” including user terminal, mobile device, or any other electronic device uniquely identified within a network community. See at least Chrapko: paragraph(s) [0130] & [0036]. See also Hanson: 12/48-53)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for matching and scoring sameness teachings of Bailey to incorporate the systems and methods for providing virtual currencies teachings of Chrapko for the benefit of facilitating other transactions, such as identity assessments, security risk assessments, or any other transaction that can take advantage of user connectivity values. (See at least Chrapko: paragraph(s) [0138])
Bailey and Chrapko do not teach ...wherein the financial service provider server is configured to grant the new financial service to the party based at least on the calculated probability. 
Lissack, directed to methods and apparatus for statistical mobile device identification and thus in the same field of endeavor, teaches 
...wherein the financial service provider server is configured to grant the new financial service to the party based at least on the calculated probability. (By disclosing, based on the identifying information, the mobile device timestamp, and a current timestamp generated by the advertising server, the server can determine a likelihood that the same mobile device previously made one or more advertisement calls to the advertising server. See at least Lissack: paragraph(s) [0004]-[0008]. See also Bailey: 52/48-59. It is noted that since the financial service provide server is not a part of identity verifier, no patentable weight is given to the limitation “wherein the financial service provider server is configured to grant financial services to the party based on the calculated probability.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bailey and Chrapko to incorporate the methods and apparatus for statistical mobile device identification teachings of Lissack for the benefit of systems and methods for consistent identification of a mobile device based on timestamp-derived statistical connections. (See at least Lissack: paragraph(s) [0002])
With respect to claims 2 and 15:
Bailey, Chrapko, and Lissack teach the identity verifier of claim 1 and the identity verification method of claim 14, as stated above.
Bailey further teaches 
wherein the financial service provider server is configured to grant the new financial service to the party based on the calculated probability. (By disclosing, the security system may be used to analyze other types of digital interactions, including opening a new account. In addition, the security system may be able to infer with a high level of confidence that an entity engaging in the digital interaction is a same user as previously encountered. See at least Bailey: 19/42-61; 38/4-23; 38/59 ~ 39/7; 42/4-21; 45/6-27)
With respect to claims 3 and 16:
Bailey, Chrapko, and Lissack teach the identity verifier of claim 1 and the identity verification method of claim 14, as stated above.
Bailey further teaches wherein the computer program code further includes instructions that, when executed by the at least one processor, further cause the at least one processor to calculate the probability of the verification of the identity by determining one or more of: (By disclosing, the counter C[i,j] indicates a number of times an event E is observed during a time interval I.sub.i,j. See at least Bailey: 1/65 through 2/15; 52/48-59; 45/6-27)
an interval between receiving the query and a latest of the past approved financial transactions; and (As stated above, see at least Bailey: 1/65 through 2/15; 52/48-59; 45/6-27)
a frequency of linkage of the past approved financial transactions to the unique identifier, (As stated above, see at least Bailey: 1/65 through 2/15; 52/48-59; 45/6-27)
wherein both i) a reduction of the interval between receiving the query and the latest of the past approved financial transactions, and ii) an increase in the frequency of linkage of the past approved financial transactions to the unique identifier increases the calculated probability of the verification of the identity. (By disclosing, the security system may assign a score based on how frequently (frequency) the anchor value for that aspect is associated with the particular account via which the digital interaction is conducted, or may count the number of times the anchor value is associated with the particular account over some period of time (e.g., last week, month, three months, etc.) (interval). In addition, the security system may take into account a length and/or nature of a history of the anchor value (unique identifier). For instance, a higher score may be assigned to the anchor value if the anchor value has a longer history with the particular account (e.g., seen together five times over the past five months, vs. five times over the past five days) (reduced interval and increased frequency). Additionally, or alternatively, a higher score may be assigned to the anchor value if the anchor value has a history of one or more types of transactions indicative of trustworthiness (e.g., each of five digital interactions including a confirmed financial transaction (approved financial transactions), vs. no value attached to any digital interaction). See at least Bailey: 52/37-59)
With respect to claim 4:
Bailey, Chrapko, and Lissack teach the identity verifier of claim 1, as stated above.
Bailey further teaches wherein the computer program code further includes instructions that, when executed by the at least one processor, further cause the at least one processor to: 
increase the probability of the verification of the identity at least by determining that more than one database of the plurality of databases contains the record of the unique identifier, the more than one database corresponding to a financial institution separate from an institution corresponding to the financial services provider server; and (By disclosing, the one or more databases 28 may be accessed by any suitable component of the security system 14 for calculations. In addition, the aggregate counter 1015 may be an array, Dev_Id [ ], indexed by device identifiers, where an array entry Dev_Id [Z] may be a counter that counts a number of times a device identifier Z is observed with the email address X over the past month, and the aggregate counter 1020 may be an array, Cred_No [ ], indexed by credit card numbers, where an array entry Cred_No [U] may be a counter that counts a number of times a credit card number U is observed with the email address X over the past month. Furthermore, counters may be stored in a database table, or some other suitable data structure. Each array may have more than one elements, for example, U_1 for credit card #1, U_2 for credit card #2, etc. See at least Bailey: 17/42-49; 19/23-41; 45/6-27; 35/57 ~ 36/61; 4/23-40; 38/49-58)
decrease the probability of the verification of the identity at least by determining that only one database of the plurality of databases contains the record of the unique identifier. (By disclosing, a certain observation may increase or decrease a level of confidence that a user is trusted. A behavior pattern of a user may be measured, and an alert may be raised when that behavior pattern falls outside of some expected norm (e.g., some expected set of behavior patterns as constructed from behavior profiles of trusted users). Therefore, it would be obvious that the probability may be decreased when only one database contains the record of the unique identifier. See at least Bailey: 53/36-49)
With respect to claim 5:
Bailey, Chrapko, and Lissack teach the identity verifier of claim 1, as stated above.
Bailey further teaches wherein the computer program code further includes instructions that, when executed by the at least one processor, further cause the at least one processor to: (See at least Bailey: 2/61 through 3/2)
receive, through the communication port, unique identifiers of electronic devices linked to approved financial transactions with one or more financial institutions; and (By disclosing, the security system may monitor digital interactions for multiple large organizations, and may continuously update representations of expected patterns based on the incoming digital interactions. In addition, a behavior profile may be generated and associated with an anchor value. The behavior profile may include any suitable information relating to one or more aspects of a user's interaction with a web site or application. Examples of interactions include, but are not limited to, opening an account, checking email, making a purchase, etc. See at least Bailey: 9/39-43; 19/23-28; 53/60 through 54/15)
populate the plurality of databases with the received unique identifiers. (By disclosing, the security system may use the data captured from the digital interaction in any suitable manner. For instance, as shown in FIG. 1B, the security system may process the captured data and populate one or more databases (e.g., the one or more illustrative databases 28 shown in FIG. 1B). Additionally, or alternatively, the security system may populate one or more data sources adapted for efficient access. See at least Bailey: 18/55-61)
With respect to claim 6:
Bailey, Chrapko, and Lissack teach the identity verifier of claim 1, as stated above.
Bailey further teaches wherein the computer program code further includes instructions that, when executed by the at least one processor, further cause the at least one processor to: 
assign a second weight to each of the plurality of databases, wherein a database of the plurality of databases that contains a record of the unique identifier is weighted higher than a database of the plurality of databases that does not contain the record, and (By disclosing, improved techniques are provided for determining whether an entity currently observed in a certain context (e.g., accessing a certain account, charging a certain credit card, sending data packets with a certain device identifier, connecting from a certain network address, etc.) is likely (second weight) a same user whom an online system has previously encountered in that context or a related context. It is obvious that more weight is given to a database that contains the record than to other database that does not contain any record, which will be given no weight. See at least Bailey: 4/33-38)
calculate the probability of the verification of the identity by determining that the second personal particulars associated with the unique identifier stored in the plurality of databases with a highest weight of the assigned second weight match the first personal particulars provided in the received query. (By disclosing, a security system may identify a plurality of anchor values (e.g., an account identifier, a network address, an email address, a device identifier, a credit card number, etc.) from a digital interaction and may generate a profile for each of the anchor values. The profile for each anchor value may include one or more behavior patterns detected from a collection of past measurements associated with that anchor value, and measurements taken from the digital interaction may be compared against the one or more behavior patterns to determine if there is a sufficient match. The security system may use the data captured from the digital interaction in any suitable manner. For instance, as shown in FIG. 1B, the security system may process the captured data and populate one or more databases (e.g., the one or more illustrative databases 28 shown in FIG. 1B). See at least Bailey: 8/1-16; 17/42-49; 18/55-59; 12/59 through 13/4; 6/62-64; 7/46-48; 45/6-27)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Chrapko in further view of Lissack, as applied to claim 1, and in still further view of Stewart et al. (US 20020120846 A1; hereinafter Stewart).
With respect to claim 7:
Bailey, Chrapko, and Lissack teach the identity verifier of claim 1, as stated above.
Bailey further teaches wherein the unique identifier comprises any one of the following: media access control (MAC) address; IMEI code (International Mobile Equipment Identity) of a telecommunication device; and internet protocol (IP) address of a computer terminal, and... (See at least Bailey: 24/30 through 25/32)
However, Bailey, Chrapko, and Lissack do not teach ...the weight assigned to the result of the determination whether the aggregated information from the plurality of databases contains the record of the unique identifier is provided by the financial service provider server.
Stewart, directed to electronic payment and authentication system with debit and identification data verification and electronic check capabilities and thus in the same field of endeavor, teaches 
...the weight assigned to the result of the determination that the aggregated information from the plurality of databases contains the record of the unique identifier is provided by the financial service provider server. (By disclosing, the identity verification module 800 weights each response based on the likelihood of fraud and an aggregate score is compiled. The aggregate score is returned to the merchant along with reason codes that support how the scoring was derived for that particular transaction. See at least Stewart: paragraph(s) [0095]; Fig. 15)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bailey, Chrapko, and Lissack to incorporate the electronic payment and authentication system with debit and identification data verification and electronic check capabilities teachings of Stewart for the benefit of providing an electronic check payment system designed to facilitate network (e.g., Internet) transactions. (See at least Stewart: paragraph(s) [0010])
Claims 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Hanson et al. (US 9,390,415 B2; hereinafter Hanson), and in further view of Stewart.
With respect to claim 8:
Bailey teaches A system for verifying an identity, the system comprising: (See at least Bailey: Abstract)
a financial service provider server..., wherein the link directs to a website; and (By disclosing, a security system for matching and scoring sameness may process an extremely large amount of data such as digital interactions for multiple large organizations (financial service provider). In some instances, a few megabytes of data may be captured from each digital interaction (e.g., URL being accessed, user device information, keystroke recording, etc.). See at least Bailey: 15/37-50; 4/41-58; 16/14-33 & 52-65; 34/6-16; 50/5-17)
an identity verifier comprising: (See at least Bailey: Abstract)
at least one processor; (See at least Bailey: 2/61-65)
at least one memory including computer program code; and (See at least Bailey: 2/61-65)
a communication port coupled to the processor (See at least Bailey: 56/57-65)
wherein the computer program code includes instructions that, when executed by the at least one processor, cause the at least one processor to: (See at least Bailey: 2/61-65)
receive, through the communication port from the financial service provider server, a query including query information to verify the identity provided by a party requesting the new financial service, wherein the new financial service includes at least one of opening a new bank account, applying for a new credit line, or making an application for a new loan; (By disclosing, the one or more databases 28 may be accessed by any suitable component of the security system 14. As one example, the backend system 32 may query the one or more databases 28 to generate displays of current observations and/or historical trends regarding individual users and/or populations of users. As another example, a data service system 30 may query the one or more databases 28 to provide input to the frontend system 22. In addition, the software may be delivered by... any device along a communication path between the user device and an online system. Furthermore, each observation may include transactional data, such as type of transaction (e.g., opening new account, purchasing goods or services, transferring funds, etc.), value of transaction (e.g., purchase amount, transfer amount, etc.), and/or any other suitable information (e.g., type of goods or services purchased, form of payment, etc.). Bailey’s digital interaction may be a new financial service such as opening new account. See at least Bailey: 16/5-13; 17/42-49; 37/7-9; 39/16-22; 38/14-23; 19/49-61; 26/64 ~ 27/16)
extract first personal particulars from the query information, wherein the first personal particulars include a first name, first contact information, and a first account number of the party, and [wherein the generated link is sent to the first contact information of the party requesting the new financial service]; (By disclosing, when a new attempt to log into the account is detected, the online system may check whether a device identifier extracted from newly received data packets match any stored identifier associated with the account... improved techniques are provided for determining whether an entity currently observed in a certain context (e.g., accessing a certain account, charging a certain credit card, sending data packets with a certain device identifier, connecting from a certain network address, etc.) is likely a same user whom an online system has previously encountered in that context or a related context. Examples of anchors include, but are not limited to, account identifier, email address (e.g., user name and/or email domain), network address (e.g., IP address, sub address, etc.), phone number (e.g., area code and/or subscriber number), location (e.g., GPS coordinates, continent, country, territory, city, designated market area, etc.), device characteristic (e.g., brand, model, operating system, browser, device fingerprint, etc.), device identifier, etc. In addition, each observation may include transactional data, such as type of transaction (e.g., opening new account). Other types of observations may also be possible, not limited to the analysis of any particular type of observations from digital interactions. Therefore, the digital interaction may be a query for opening a new account. See at least Bailey: 4/27-40 & 41-58; 7/4-11; 38/14-23)
determine a funds account linked to the identity from the query information; (By disclosing, the data collection 1200 may include observations from a plurality of digital interactions associated with a certain account (or some other anchor value). The observations may be of any suitable type. See at least Bailey: 38/4-23 & 49-58; 39/16-22; 15/38-45)
automatically extract, based on the party visiting the website using an electronic device via the link, a unique identifier of the electronic device from the query information, wherein second personal particulars including a second name, second contact information, and a second account number of the party are stored in at least one of a plurality of databases and associated with the unique identifier; (By disclosing, the security system may examine data packets received in connection with the digital interaction and extract, from the data packets, information such as a source network address (e.g., the illustrative first-degree network address 115 shown in FIG. 2) and a source device identifier (e.g., the illustrative first-degree device identifier 120 shown in FIG. 2). In addition, a log processing system 26 may be provided to filter, transform, and/or route data from the log storage 24 to one or more databases 28. Furthermore, the log storage 24 may store log files comprising data received by the frontend system 22 from user devices (e.g., the user device 11C), online systems (e.g., the online system 13), and/or any other suitable sources. A log file may include any suitable information... such as account identifier, network address, user device identifier, user device characteristics, URL accessed (website), Stocking Keeping Unit (SKU) of viewed product, etc. See at least Bailey: 15/38-50; 16/52-65; 17/16-33; 24/23-29; 4/23-40)
determine whether the first personal particulars, extracted from the query information provided by the party requesting the new financial service, match the second personal particulars associated with the unique identifier;... (By disclosing, the data structure associated with the anchor type T (second personal particulars associated with the unique identifier) to indicate that at least one anchor value from the bucket B has been observed (match) in connection with the digital interaction (query information in the financial service application request form). In addition, improved techniques are provided for determining whether an entity currently observed in a certain context (e.g., accessing a certain account, charging a certain credit card, sending data packets with a certain device identifier, connecting from a certain network address, etc.) is likely a same user whom an online system has previously encountered in that context or a related context. Furthermore, a security system may examine and match patterns involving anchors (device identifier, not account identifier) that are observable from digital interactions (opening new account). Still furthermore, the security system 14 includes a log storage 24. The log storage 24 may store log files (query information) comprising data received by the frontend system 22 from user devices (e.g., the user device 11C), online systems (e.g., the online system 13), and/or any other suitable sources.. a log file may include other information of interest, such as account identifier, network address, user device identifier, user device characteristics, URL accessed, Stocking Keeping Unit (SKU) of viewed product, etc. See at least Bailey: Abstract; 4/23-40; 6/61 through 7/27; 16/52-65; 19/49-61; 33/26-58; 38/14-23)
calculate, ..., a probability of the verification of the identity associated with the funds account based at least on the determination that the first personal particulars extracted from the query information match the second personal particulars associated with the unique identifier;... (As stated above, and further by disclosing, the process 1500 may be repeated to generate biometric scores for different anchor values observed from the current digital interaction. These biometric scores may be combined in any suitable manner. As one example, the biometric scores may be combined using a weighted sum or weighted max, where a certain weight may be assigned to each anchor value. The weights may be chosen in any suitable manner, for example, via a statistical training process that tests different combinations of weights on training data and adjusts the weights to improve reliability of the sameness matching process. In addition, it may be desirable to analyze association among multiple anchors. For instance, an overall association score may be generated that is indicative of how closely the anchors are associated, where the overall association score may be based on association scores for pairs of anchors. For example, the overall association score may be computed as a weighted sum or weighted max of pairwise association scores. See at least Bailey: Abstract; 8/1-16; 17/42-49; 19/23-41; 45/6-27)
	wherein the financial service provider server is configured to:
receive the response to the query including the verification of the payment event, and (By disclosing, each observation may include transactional data, such as type of transaction (e.g., opening new account, purchasing goods or services, transferring funds, etc.), value of transaction (e.g., purchase amount, transfer amount, etc.), and/or any other suitable information (e.g., type of goods or services purchased, form of payment, etc.). See at least Bailey: 38/4-23)
based on the received response, process the cash flow transaction with the linked funds account. (By disclosing, some security systems flag all suspicious digital interactions for manual review,... many digital interactions involve sale of digital goods (e.g., music, game, etc.), transfer of funds, etc. For such interactions, a security system may be expected to respond to each request in real time, for example, within hundreds or tens of milliseconds. See at least Bailey: 4/59 through 5/11; 5/40-45; 33/43-51; 38/59 through 39/15)
	However, Bailey does not teach ...a financial service provider server configured to generate a link to be sent to a party requesting a financial service, wherein the link directs to a website, ...wherein the generated link is sent to the first contact information of the party requesting the new financial service, ...a cash flow transaction, ...make a deposit into the funds account associated with the extracted unique identifier and identity from the query information; verify, after making the deposit, a payment event, comprising the deposit from the financial service provider server to the funds account, that results in occurrence of a cash flow transaction with the linked funds account, wherein verifying the payment event includes receiving an acknowledgement of the deposit to the funds account from at least one of the electronic device or the financial service provider server; ...after verifying the payment event, ...; and transmit, through the communication port to the financial service provider server, a response to the query with data based on the verification of the payment event and the calculated probability.
	Hanson, directed to wearable device as a payment vehicle and thus in the same field of endeavor, teaches 
	...a financial service provider server configured to generate a link to be sent to a party requesting a financial service, wherein the link directs to a website; ...wherein the generated link is sent to the first contact information of the party requesting the new financial service; (By disclosing, the web browser application 222 includes instructions/code for instructing the processing device 210 to present a browser to the customer, such as, for navigating the World Wide Web (WWW) and/or navigating a financial institution website (a link generated and sent to the user) and/or online banking functionality provided by the website. See at least Hanson: 12/16-54; 10/61 ~ 11/7)
...a cash flow transaction. (By disclosing, the status may include information about balances in individual accounts, balances across multiple accounts, available credit in individual accounts, available credit across multiple accounts, amount of money spent, transferred, or received during a particular time period for one or multiple accounts, interest on one or more accounts, fees on one or more accounts, savings information on one or more accounts, customer's net worth, customer cash flow metrics, customer savings metrics, customer's household, business, or organization financial metrics, and/or the like. See at least Hanson: 9/43-53)
...make a deposit into the funds account associated with the extracted unique identifier and identity from the query information; (By disclosing, as the funds are deposited into the earmarked account, which is associated with the financial indicator profile and thereby the wearable articles also associated with the profile, the server communicates financial states including information regarding the financial state and/or activity of the account to the wearable articles for indication to the members of the group. In addition, a wearable device that enables a user to transfer funds, credits, debits, or the like directly from a banking account to a second payment device or apparatus... The wearable device includes readable indicia (e.g., a QR code, a bar code, an image readable code, or the like) that can be scanned, read, or received by a second device (e.g., a smart phone, a POS terminal) for payment. See at least Hanson: 3/1-8; 29/3-13; 33/5-16 & 53-60. Furthermore, see also See at least Bailey: 38/4-23. Each observation may include transactional data, such as type of transaction (e.g., opening new account, purchasing goods or services, transferring funds, etc.), value of transaction (e.g., purchase amount, transfer amount, etc.), and/or any other suitable information (e.g., type of goods or services purchased, form of payment, etc.))
verify, after making the deposit, a payment event, comprising the deposit from the financial service provider server to the funds account, that results in occurrence of a [cash flow] transaction with the linked funds account, wherein verifying the payment event includes receiving an acknowledgement of the deposit to the funds account from at least one of the electronic device or the financial service provider server; (By disclosing, the wearable article 102 communicates with the point of sale terminal, one or more financial institutions or both. In addition, the wearable article 102 can be used for transactions such as payment transactions at point of sale terminals 106. As the funds are deposited into the earmarked account, which is associated with the financial indicator profile and thereby the wearable articles also associated with the profile, the server communicates financial states including information regarding the financial state and/or activity of the account to the wearable articles for indication to the members of the group. See at least Hanson: 3/1-8; 9/34-63; 12/16-33; 13/54-60; 28/67 through 29/12; 29/22-36; 33/5-16 & 53-57. Furthermore, see also at least Bailey: 38/4-23; 33/52 through 34/5. Each observation may include transactional data, such as type of transaction (e.g., opening new account, purchasing goods or services, transferring funds, etc.), value of transaction (e.g., purchase amount, transfer amount, etc.), and/or any other suitable information (e.g., type of goods or services purchased, form of payment, etc.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for matching and scoring sameness teachings of Bailey to incorporate the wearable device as a payment vehicle teachings of Hanson for the benefit of facilitating a financial transaction using at least one of the one or more financial accounts. (See at least Hanson: Abstract)
However, Bailey and Hanson do not teach ...calculate, after verifying the payment event, a probability of the verification of the identity associated with the funds account based at least on the determination that the first personal particulars extracted from the query information match the second personal particulars associated with the unique identifier.
Stewart, directed to electronic payment and authentication system with debit and identification data verification and electronic check capabilities and thus in the same field of endeavor, teaches 
...calculate, after verifying the payment event, a probability of the verification of the identity associated with the funds account based at least on the determination that the first personal particulars extracted from the query information match the second personal particulars associated with the unique identifier; and (By disclosing, consumer identity validation searches attempt to determine if the information provided by the consumer has been associated with that consumer in the past. A negative result does not necessarily correlate to a fraudulent transaction. However, as the number of discrepancies increases, so does the likelihood (probability) of fraud. The identity verification module 800 takes these discrepancies into account. See at least Stewart: paragraph(s) [0091] & [0095]. See also Lissack: paragraph(s) [0004]-[0008])
transmit, through the communication port to the financial service provider server, a response to the query with data based on the verification of the payment event and the calculated probability, (By disclosing, if identity verification is required then the identity verification module 72 on the application server 152 is executed... the identity verification module 72 returns a score that is compared against a threshold for the particular merchant/transaction combination at hand. If the scoring threshold is not met, the electronic check module generates a response message that indicates the identity verification has failed and sends that response message back to the acquiring channel (i.e., the merchant computer 34 and the consumer terminal 32). If the scoring threshold is met, the electronic check module 70 continues with the check authorization and ACH funding request, as appropriate. See at least Stewart: paragraph(s) [0055] & [0056]. See also Bailey: 8/32-44. A security system may be able to respond to queries more quickly by keeping more pertinent information in memory.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bailey and Hanson to incorporate the electronic payment and authentication system with debit and identification data verification and electronic check capabilities teachings of Stewart for the benefit of providing an electronic check payment system designed to facilitate network (e.g., Internet) transactions. (See at least Stewart: paragraph(s) [0010])
With respect to claim 10:
	Bailey, Hanson, and Stewart teach the system of claim 8, as stated above.
Bailey further teaches wherein the computer program code further includes instructions that, when executed by the at least one processor, further cause the at least one processor to, during verification of the payment event: (See at least Bailey: 6/29-36)
generate the payment event by facilitating crediting of funds into the linked funds account, and (By disclosing, a security system may, at an outset of a digital interaction involving a certain account, detect an attempt to change credit card number and billing address, which may result in a new association between the credit card number and an identifier for the account. This new association may be a deviation from expected patterns (e.g., credit card numbers known to be associated with the account). See at least Bailey: 6/37-42)
monitor the communication port for an acknowledgement of receiving the credited funds into the linked funds account, wherein the data based on the verification of the payment event comprises an indication of receiving the credited funds into the linked funds account. (By disclosing, one approach may be to flag the attempt as a high risk action and require one or more verification tasks. The inventors have recognized and appreciated that such an approach may negatively impact user experience. Accordingly, in some embodiments, a deviation from expected patterns may trigger additional analysis that is non-invasive. See at least Bailey: 6/37-60)
With respect to claim 11:
	Bailey, Hanson, and Stewart teach the system of claim 8, as stated above.
Hanson, in the same field of endeavor, further teaches wherein the computer program code further includes instructions that, when executed by the at least one processor, further cause the at least one processor to, during verification of the payment event: (See at least Hanson: 9/17-33)
request for a sum of funds to be deducted from the linked funds account; and (By disclosing, The status may include information about balances in individual accounts, balances across multiple accounts, available credit in individual accounts, available credit across multiple accounts, amount of money spent, transferred (deducted), or received during a particular time period for one or multiple accounts, interest on one or more accounts, fees on one or more accounts, savings information on one or more accounts, customer's net worth, customer cash flow metrics, customer savings metrics, customer's household, business, or organization financial metrics, and/or the like. The processing device is configured for receiving a communication from a second apparatus (e.g., a point of sale terminal, a server or storage location associated with a payment application or operating system, a smart phone payment application or operating system, or other means for payment) requesting payment information for completion of the transaction. See at least Hanson: 9/34-53; 5/9-15)
monitor the communication port for confirmation of the deducted funds from the linked funds account, wherein the data based on the verification of the payment event comprises an indication of receiving the confirmation of the deducted funds from the linked funds account. (By disclosing, the point of sale terminal 106 communicates transaction information to the wearable article 102. In this step, the point of sale terminal has already received account information, processes the transaction by, in some embodiments, communicating with the payment network 116 to determine approval for the transaction, and then communicates confirmation of completion of the transaction to the wearable article 102. See at least Hanson: 22/41-55; 36/49-56)
With respect to claim 12:
	Bailey, Hanson, and Stewart teach the identity verifier of claim 11, as stated above.
Hanson, in the same field of endeavor, further teaches wherein the computer program code further includes instructions that, when executed by the at least one processor, further cause the at least one processor to, during the request for the sum of funds: provide a website address configured to host the request for the deducted funds. (By disclosing, the web browser application 222 includes instructions/code for instructing the processing device 210 to present a browser to the customer, such as, for navigating the World Wide Web (WWW) and/or navigating a financial institution website and/or online banking functionality provided by the website. See at least Hanson: 12/16-22 & 48-53)
With respect to claim 13:
	Bailey, Hanson, and Stewart teach the identity verifier of claim 8, as stated above.
Hanson, in the same field of endeavor, further teaches wherein the computer program code further includes instructions that, when executed by the at least one processor, further cause the at least one processor to reinstate funds in respect of the cash flow transaction after identity verification of the party requesting the new financial service is completed. (By disclosing, the status may include information about balances in individual accounts, balances across multiple accounts, available credit in individual accounts, available credit across multiple accounts, amount of money spent, transferred, or received during a particular time period for one or multiple accounts, interest on one or more accounts, fees on one or more accounts, savings information on one or more accounts, customer's net worth, customer cash flow metrics, customer savings metrics, customer's household, business, or organization financial metrics, and/or the like. In some embodiments, the financial indicator provides information about financial activity which is information about transactions involving or changes in the financial accounts associated with the customer or the customer's financial interests generally. See at least Hanson: 9/43-53; 22/41-63)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Hanson in further view of Stewart, applied to claim 8, and in further view of Syed et al. (US 2013/0305335 A1; hereinafter Syed).
With respect to claim 9:
	Bailey, Hanson, and Stewart teach the identity verifier of claim 8, as stated above.
	Bailey further teaches ...wherein the financial service provider server is configured to: receive the response to the query including the verification of the payment event, and based on the received response, process the cash flow transaction with the linked funds account. (By disclosing, an observation from a plurality of digital interactions associated with a certain account may include transactional data, such as type of transaction (e.g., opening new account, purchasing goods or services, transferring funds, etc.), value of transaction (e.g., purchase amount, transfer amount, etc.), and/or any other suitable information (e.g., type of goods or services purchased, form of payment, etc.). In addition, digital interactions may involve transfer of funds. For such interactions, a security system may be expected to respond to each request and confirm that the transaction has gone through in real time. See at least Bailey: 38/4-23; 4/59 ~ 5/7)
	However, Bailey, Hanson, and Stewart do not teach wherein the computer program code further includes instructions that, when executed by the at least one processor, further cause the at least one processor to notify an electronic device used to request the new financial service about the payment event.
Syed, directed to electronic transaction notification system and method and thus in the same field of endeavor, teaches wherein the computer program code further includes instructions that, when executed by the at least one processor, further cause the at least one processor to notify an electronic device used to request the new financial service about the payment event, and... (By disclosing, upon the transaction server 204 verifying the identity of the user at the requesting one of user terminals 206, the transaction server 204 can be configured to oversee the completion of the transaction by the associated parties. In addition, the present technology can be configured to allow users to select to "opt in" or "opt out" of participation in the collection of one or more portions of transaction data during registration for services (new financial service). See at least Syed: Abstract; paragraph(s) [0024]-[0026], [0002] & [0050])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bailey, Hanson, and Stewart to incorporate the electronic transaction notification system and method teachings of Syed for the benefit of generating notifications based on past transactions involving user authentication information. (See at least Syed: paragraph(s) [0006])
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Chrapko and in further view of Lissack, as applied to claim 14, and in still further view of Hanson.
With respect to claim 17:
	Bailey, Chrapko, and Lissack teach the identity verification method of claim 14, as stated above.
	Bailey further teaches further comprising: 
determining a funds account linked to the verification of the identity from the query information; (By disclosing, the data collection 1200 may include observations from a plurality of digital interactions associated with a certain account (or some other anchor value). The observations may be of any suitable type. See at least Bailey: 38/4-23 & 49-58; 39/16-22; 15/38-45)
verifying a payment event that results in occurrence of a [cash flow] transaction with the linked funds account; and (By disclosing, each observation may include transactional data, such as type of transaction (e.g., opening new account, purchasing goods or services, transferring funds, etc.), value of transaction (e.g., purchase amount, transfer amount, etc.), and/or any other suitable information (e.g., type of goods or services purchased, form of payment, etc.). See at least Bailey: 38/4-23; 33/52 through 34/5)
replying to the query with data based on the verification of the payment event. (By disclosing, a security system may be able to respond to queries more quickly by keeping more pertinent information in memory. See at least Bailey: 8/32-44)
However, Bailey, Chrapko, and Lissack do not teach ...a cash flow transaction.
Hanson, wearable device as a payment vehicle and thus in the same field of endeavor, teaches ...a cash flow transaction. (By disclosing, the status may include information about balances in individual accounts, balances across multiple accounts, available credit in individual accounts, available credit across multiple accounts, amount of money spent, transferred, or received during a particular time period for one or multiple accounts, interest on one or more accounts, fees on one or more accounts, savings information on one or more accounts, customer's net worth, customer cash flow metrics, customer savings metrics, customer's household, business, or organization financial metrics, and/or the like. See at least Hanson: 9/43-53)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bailey, Chrapko, and Lissack to incorporate the wearable device as a payment vehicle teachings of Hanson for the benefit of facilitating a financial transaction using at least one of the one or more financial accounts. (See at least Hanson: Abstract)
With respect to claim 18:
	Bailey, Chrapko, Lissack, and Hanson teach the identity verification method of claim 17, as stated above.
Bailey further teaches wherein the computer program code further includes instructions that, when executed by the at least one processor, further cause the at least one processor to, during verification of the payment event: (See at least Bailey: 6/29-36)
generate the payment event by facilitating crediting of funds into the linked funds account, and (By disclosing, a security system may, at an outset of a digital interaction involving a certain account, detect an attempt to change credit card number and billing address, which may result in a new association between the credit card number and an identifier for the account. This new association may be a deviation from expected patterns (e.g., credit card numbers known to be associated with the account). See at least Bailey: 6/37-42)
monitor the communication port for an acknowledgement of receiving the credited funds into the linked funds account, wherein the data based on the verification of the payment event comprises an indication of receiving the credited funds into the linked funds account. (By disclosing, one approach may be to flag the attempt as a high risk action and require one or more verification tasks. The inventors have recognized and appreciated that such an approach may negatively impact user experience. Accordingly, in some embodiments, a deviation from expected patterns may trigger additional analysis that is non-invasive. See at least Bailey: 6/37-60)
With respect to claim 19:
	Bailey, Chrapko, Lissack, and Hanson teach the identity verification method of claim 17, as stated above.
Hanson, in the same field of endeavor, further teaches wherein the computer program code further includes instructions that, when executed by the at least one processor, further cause the at least one processor to, during verification of the payment event: (See at least Hanson: 9/17-33)
request for a sum of funds to be deducted from the linked funds account; and (By disclosing, The status may include information about balances in individual accounts, balances across multiple accounts, available credit in individual accounts, available credit across multiple accounts, amount of money spent, transferred (deducted), or received during a particular time period for one or multiple accounts, interest on one or more accounts, fees on one or more accounts, savings information on one or more accounts, customer's net worth, customer cash flow metrics, customer savings metrics, customer's household, business, or organization financial metrics, and/or the like. The processing device is configured for receiving a communication from a second apparatus (e.g., a point of sale terminal, a server or storage location associated with a payment application or operating system, a smart phone payment application or operating system, or other means for payment) requesting payment information for completion of the transaction. See at least Hanson: 9/34-53; 5/9-15)
monitor the communication port for confirmation of the deducted funds from the linked funds account, wherein the data based on the verification of the payment event comprises an indication of receiving the confirmation of the deducted funds from the linked funds account. (By disclosing, the point of sale terminal 106 communicates transaction information to the wearable article 102. In this step, the point of sale terminal has already received account information, processes the transaction by, in some embodiments, communicating with the payment network 116 to determine approval for the transaction, and then communicates confirmation of completion of the transaction to the wearable article 102. See at least Hanson: 22/41-55; 36/49-56)
With respect to claim 20:
	Bailey, Chrapko, Lissack, and Hanson teach the identity verification method of claim 17, as stated above.
Hanson, in the same field of endeavor, further teaches wherein computer program code further includes instructions that, when executed by the at least one processor, further cause the at least one processor to reinstate funds in respect of the cash flow transaction after identity verification of the party requesting the [new] financial service is completed. (By disclosing, the status may include information about balances in individual accounts, balances across multiple accounts, available credit in individual accounts, available credit across multiple accounts, amount of money spent, transferred, or received during a particular time period for one or multiple accounts, interest on one or more accounts, fees on one or more accounts, savings information on one or more accounts, customer's net worth, customer cash flow metrics, customer savings metrics, customer's household, business, or organization financial metrics, and/or the like. In some embodiments, the financial indicator provides information about financial activity which is information about transactions involving or changes in the financial accounts associated with the customer or the customer's financial interests generally. See at least Hanson: 9/43-53; 22/41-63)
Bailey further teaches ...requesting the new financial service. (As stated above with respect to claim 14, each observation may include transactional data, such as type of transaction (e.g., opening new account, purchasing goods or services, transferring funds, etc.), value of transaction (e.g., purchase amount, transfer amount, etc.), and/or any other suitable information (e.g., type of goods or services purchased, form of payment, etc.). Bailey’s digital interaction may be a new financial service such as opening new account. See at least Bailey: 38/14-23)

Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Chrapko is silent with respect to extracting personal particulars from query information and then sending a link (to a website) to contact information (the contact information being taken from the query information) as provided in independent Claim 1, it is noted that Chrapko teaches that Process 780 receives a query and returns the an individual network connectivity value for each querying node in the group or a single composite network connectivity value taking into account all the nodes in the querying group, and that after the external login mechanism is accessed, the user may be redirected to the application server at step 906. Obviously Process 780 extracts information of the querying node for calculating the connectivity value, and the redirection is done by means of URL, the link. (See at least Chrapko: paragraph(s) [0073], [0119]-[0120], [0134] & [0130])
In response to applicant’s argument that Bailey is silent with respect to the digital interaction being a query, and furthermore, sending a link to contact information requesting financial services (from the digital interaction) with respect to independent Claim 8, it is noted that Bailey teaches that the digital interaction 100 with a plurality of anchors may be between the user 15 and the illustrative online system 13 for opening a new account. That is, the digital interaction may be a query for opening a new account. (See at least Bailey: 19/49-61)
In response to applicant’s argument that Bailey fails to teach or suggest "both i) a reduction 14 of the interval between receiving the query and the latest of the past approved financial transactions, and ii) an increase in the frequency of the linkage of the past approved financial transactions to the unique identifier increases the calculated probability of the verification of the identity" as recited in Claim 3, it is noted that Bailey teaches that the security system may assign a score based on how frequently the anchor value for that aspect is associated with the particular account via which the digital interaction is conducted, or may count the number of times the anchor value is associated with the particular account over some period of time, teaching assigning a score based on frequency and interval. It would be obvious to assign higher scores to more frequency or reduced interval. (See at least Bailey: 52/37-59)
In response to applicant’s argument with respect to Claim 4 that “A particular "credit card number U" is inherently limited to a single financial institution because a single credit card is issued by only one institution. Hence, Bailey is silent regarding more than one financial institution,” it is noted that Bailey’s Cred_No [U] is an array, which is for a number of credit cards, not a single one. (See at least Bailey: 36/29-49)
In response to applicant’s argument that Bailey, Chrapko, and Lissack, taken alone or in combination, fail to teach or suggest "decrease the probability of the verification of the identity at least by determining that only one database of the plurality of databases contains the record of the unique identifier" as recited in Claim 4, it is noted that it would be obvious that the probability may be decreased or assigned lower when only one database, rather than more databases, contains the record of the unique identifier. (See at least Bailey: 53/36-49) 

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zimmerman et al. (US 10510082 B1) teaches System And Method For Automated Optimization Of Financial Assets, including a unique URL that links to a third-party website that displays a set of KYC questions.
Wankmueller (US 20110041170 A1) teaches methods and systems for user authentication, including to quickly and accurately authenticate a new user's account, and that The web form identifier 604 may be a URL or other address specifying which web form is to be used to present the authentication questions to the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L./Examiner, Art Unit 3685    

/JAY HUANG/Primary Examiner, Art Unit 3619